Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holmes Anderson, Registration No. 37,272, on 27 July 2022.

The application has been amended as follows: 
Amend the claims to read as follows: 
1. (Currently Amended) An apparatus comprising: 
a data storage system comprising: 
a plurality of compute nodes interconnected with a plurality of drives; 
a plurality of different storage objects on which data is logically stored and for each of which at least one targetless snapshot is created, resulting in a plurality of targetless snapshots of different storage objects, the plurality of different storage objects being logical storage devices that are backed by the drives; 
a first direct index lookup table that represents a current state of a first storage object plurality of different storage objects, the first direct index lookup table comprising entries with track references for tracks of the first storage object; 
a second direct index lookup table that represents a first targetless snapshot of the first storage object, the second direct index lookup table comprising entries with track references for tracks of the first storage object; 
and a single data structure with metadata indicative of locations on the drives of the plurality of targetless snapshots of the plurality of different storage objects, comprising a virtual replication data pointer table that maps the entries of the first direct index lookup table and the entries of the second direct index lookup table to the drives.  
2. (Currently Amended) The apparatus of claim 1 wherein the plurality of different storage objects are organized based on a first type of allocation unit, the drives process a second type of allocation unit, and the metadata maps between the first type of allocation unit and the second type of allocation unit.  
3. (Currently Amended) The apparatus of claim 2 wherein the single data structure comprises a plurality of entries and each respective entry of the plurality of entries of the single data structure maps a single allocation unit of the first type.  
4. (Currently Amended) The apparatus of claim 3 wherein a count of the plurality of entries of the single data structure is proportional to a capacity of the plurality of drives.  
5. (Currently Amended) The apparatus of claim 4 wherein of the plurality of entries of the single data structure includes metadata that identifies one of the plurality of different storage objects.  
6. (Currently Amended) The apparatus of claim 3 wherein entries of the plurality of entries of the single data structure that are not utilized do not contain metadata.  
7. (Cancelled)  
8. (Currently Amended) A method comprising: 
in a data storage system comprising a plurality of compute nodes interconnected with a plurality of drives, a plurality of different storage objects on which data is logically stored, the plurality of different storage objects being logical storage devices that are backed by the drives: 
creating at least one targetless snapshot for each of the plurality of different storage objects, resulting in a plurality of targetless snapshots of different storage objects; 
representing a current state of a first storage object plurality of different storage objects with a first direct index lookup table comprising entries with track references for tracks of the first storage object; -4- 
representing a first targetless snapshot of the first storage object with a second direct index lookup table comprising entries with track references for tracks of the first storage object; and 
representing the targetless snapshots of the plurality of different storage objects with a single data structure with metadata indicative of locations of the targetless snapshots on the drives, comprising a virtual replication data pointer table that maps the entries of the first direct index lookup table and the entries of the second direct index lookup table to the drives.  
9. (Currently Amended) The method of claim 8 wherein the plurality of different storage objects are organized based on a first type of allocation unit, the drives process a second type of allocation unit, and further comprising the metadata between the first type of allocation unit and the second type of allocation unit.  
10. (Currently Amended) The method of claim 9 wherein the single data structure comprises a plurality of entries and further comprising mapping each respective entry of the plurality of entries of the single data structure to 
11. (Currently Amended) The method of claim 10 further comprising creating the plurality of entries of the single data structure in a count proportional to a capacity of the plurality of drives.  
12. (Currently Amended) The method of claim 11 further comprising associating of the plurality of entries of the single data structure with plurality of different storage objects.  
13. (Currently Amended) The method of claim 10 further comprising discarding metadata from entries of the plurality of entries of the single data structure that are no longer being utilized.  
14. (Cancelled)  
15. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for using a computer system to represent targetless snapshots, the method comprising: 
in a data storage system comprising a plurality of compute nodes interconnected with a plurality of drives, a plurality of different storage objects on which data is logically stored, the plurality of different storage objects being logical storage devices that are backed by the drives: 
creating at least one targetless snapshot for each of the plurality of different storage objects, resulting in a plurality of targetless snapshots of different storage objects; 
representing a current state of a first storage object plurality of different storage objects with a first direct index lookup table comprising entries with track references for tracks of the first storage object; 
representing a first targetless snapshot of the first storage object with a second direct index lookup table comprising entries with track references for tracks of the first storage object; and 
representing the targetless snapshots of the plurality of different storage objects with a single data structure with metadata indicative of locations of the targetless snapshots on the drives, comprising a virtual replication data pointer table that maps the entries of the first direct index lookup table and the entries of the second direct index lookup table to the drives.  
16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15 wherein the plurality of different storage objects are organized based on a first type of allocation unit, the drives process-6- a second type of allocation unit, and the method further comprises mapping the metadata 
17. (Currently Amended) The non-transitory computer-readable storage medium of claim 16 wherein the single data structure comprises a plurality of entries and the method further comprises mapping each respective entry of the plurality of entries of the single data structure to 
18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17 wherein the method further comprises creating the plurality of entries of the single data structure in a count proportional to a capacity of the plurality of drives.  
19. (Currently Amended) The non-transitory computer-readable storage medium of claim 18 wherein the method further comprises associating of the plurality of entries of the single data structure with plurality of different storage objects.  
20. (Currently Amended) The non-transitory computer-readable storage medium of claim 17 wherein the method further comprises discarding metadata from entries of the plurality of entries of the single data structure that are no longer being utilized.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed as amended by Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139